DETAILED ACTION
Applicant’s amendments and remarks, filed March 25, 2021, are fully acknowledged. Currently, claims 21-40 are pending with claims 1-20 cancelled, and claims 21 and 35 amended. The following is a complete response to the March 25, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on April 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,695,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The acceptance of the terminal disclaimer is sufficient to obviate the obviousness-type double patenting rejection set forth in the January 28, 2021 Final Office Action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Wilsusen on April 5, 2021.
The application has been amended as follows: 
Please cancel claims 21-27 and 35-40 from further consideration.

Reasons for Allowance
Claims 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, while references such as Madan (US Pat. Pub. 2017/0172608) and Selkee (US Pat. No. 8,359,082 B2) were cited in the file history as relevant to the instant claims, neither these references nor any other reference has been found by the Examiner to disclose, fairly suggest or make obvious each and every limitation in claim 28. Specifically, while Madan was previously relied upon by the Examiner to teach a relationship between a property of a force-regulating spring and force applied to a drive rod, Madan fails to specifically teach that the sensing of this property of the spring specifically provides for the determination of the force applied by the end effector to tissue. The Examiner has failed to find any other reference or combination of references that would render this deficiency in Madan as obvious.
As such, it is for at least the reasoning set forth above that claims 28-34 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794